Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1804
                       Lower Tribunal No. 18-33486
                          ________________


                          Maritza Padron, et al.,
                                Appellants,

                                     vs.

                      Wells Fargo Bank, N.A., etc.,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      The Ticktin Law Group, and Kendrick Almaguer (Deerfield Beach), for
appellants.

      Burr & Forman LLP, and Nicholas S. Agnello (Fort Lauderdale), for
appellee.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed.